Affirmed and Memorandum Majority and Concurring Opinions filed
September 30, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00789-CR

                    JESUS CAJICA ZERMENO, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 244th District Court
                             Ector County, Texas
                     Trial Court Cause No. C-18-0920-CR

                   MEMORANDUM MAJORITY OPINION

      Appellant Jesus Cajica Zermeno appeals his convictions for murder and
aggravated assault with a deadly weapon. See Tex. Penal Code Ann. §§ 19.02,
22.02(a)(2). In one issue, appellant argues the trial court erred when it included the
“law of parties” in the jury charge. We affirm.
                                   I.   BACKGROUND1

       In May of 2018, appellant was indicted for the murder of Armando Nunez
(count one) and aggravated assault with a deadly weapon of Rocky Hernandez
(count two). He pleaded not guilty and proceeded to trial.

A.     Trial

       At trial, the jury heard testimony from seventeen witnesses, including Lilia
Zermeno, Omar Ramos, Rocky Hernandez, Bernadette Hernandez, Jose Nunez,
Yaritza Morales, and Investigators Mike Whitfield and Corinna McMeans of the
Ector County Sheriff’s Office.2 The testimony presented to the jury showed that,
on November 15, 2017, Rocky got in a heated argument on the phone with
appellant’s mother, Lilia, over access to one of Rocky’s stepchildren. Appellant
overheard the argument and left to confront Rocky.

       Rocky was at his motorhome with two of his uncles, Armando and Jose,
when appellant knocked on the door.3 Rocky opened the door and found appellant
shirtless and urging him to come outside. Rocky removed his shirt, stepped outside
of the motorhome, and began arguing with appellant. Armando also exited the
motorhome behind Rocky.

       Rocky testified that as he approached appellant, he was shot in the arm by
another individual standing near some trees at the side of the motorhome. Rocky
turned in the direction of the gunfire and saw Raul Vega. Armando ran and
       1
         This case is before this Court as a transfer case from the Eleventh Court of Appeals in
Eastland pursuant to a docket-equalization order issued by the Supreme Court of Texas. See Tex.
Gov’t Code Ann. § 73.001. Because this is a transfer case, we apply the precedent of the
Eleventh Court of Appeals to the extent it differs from our own. See Tex. R. App. P. 41.3.
       2
         We will refer to individuals with the same last name by their first name to avoid
confusion.
       3
        At trial, appellant disputed that Jose was present when he arrived at Rocky’s
motorhome.

                                               2
grabbed Rocky, told Rocky that he had also been shot, and both men fell to the
ground. Rocky and Jose testified that while this occurred, appellant and Vera fired
multiple shots at Armando and Rocky. Rocky retreated into the motorhome, and
Armando remained outside on the ground. Jose and Rocky testified that appellant
stood at the entrance of the motorhome and continued to fire at Rocky, who was
trying to take cover inside the motorhome. Afterwards, appellant walked away
from the entrance to the motorhome, and Jose and Rocky heard additional
gunshots.

      Armando died from his gunshot wounds. Rocky was taken to a hospital and
treated for gunshot wounds to his arm, his lip, and his buttocks. Rocky testified
that he initially told the police that appellant did not have or use a gun during the
incident, but at trial he explained that he did so because he was afraid of appellant
and for his family.

      Morales, appellant’s sister, testified that appellant and Vega were friends
and were frequently seen together; that Vega had a reputation of not fighting fair
because he used firearms in his fights; and that Vega was a “pistolero” or gunman.
Lilia testified she saw Vega leaving appellant’s apartment building with a suitcase
after the shooting.

      Investigator Whitfield testified that shell casings from two different guns
were recovered at the scene, but the guns used during the crime were never found.
A hoodie and a shirt recovered at the scene were found to have DNA from which
appellant could not be excluded as a contributor. Investigator Whitfield testified
there were two suspects in his investigation: appellant and Vega. He testified on
cross-examination that Rocky told him that he did not see appellant with a gun or
see him use a gun on the night of the shooting. Investigator McMeans also testified
that Rocky told investigators that he did not observe appellant with a gun.

                                         3
B.    Jury Charge

      At the jury charge conference, appellant objected to the inclusion of the law
of parties in the jury charge and asked for a continuance. Specifically, appellant
argued (1) there was no evidence supporting its inclusion, and (2) the State did not
request the instruction. Appellant also asked the trial court to “specifically apply
the law of the parties . . . so the jury knows and understands how the evidence is
such that [appellant] was a party” and to add that appellant’s “presence alone will
not constitute him a party to the offense.”

      The State argued that the inclusion of the law of parties was necessary
because of appellant’s defense—that he did not have a gun and did not shoot at
Rocky and Armando. The trial court overruled appellant’s objection, did not
explicitly rule on his request for a continuance, and submitted a charge to the jury
that defined the law of parties and included it in the application paragraph of the
charge.

      The jury charge provided:

      LAW OF PARTIES
      A person is criminally responsible as a party to an offense if the
      offense is committed by his own conduct, by the conduct of another
      for which he is criminally responsible, or by both.
      Each party to an offense may be charged with the commission of the
      offense.
      A person is criminally responsible for an offense committed by the
      conduct of another if, acting with intent to promote or assist the
      commission of the offense, he solicits, encourages, directs, aids, or
      attempts to aid the other person to commit the offense.
      Mere presence alone will not constitute one a party to an offense.
      APPICATION OF LAW TO THE FACTS
      COUNT 1 – Murder

                                          4
     Now, if you find from the evidence beyond a reasonable doubt that
     that [sic] on or about November 15, 2017, in Ector County, Texas,
     JESUS CAJICA ZERMENO, did then and there, acting alone or as a
     party as that term has been previously defined, intentionally or
     knowingly caused the death of an individual, namely Armando
     Nunez, by shooting Armando Nunez with a deadly weapon, to wit: a
     firearm, you will find the Defendant guilty and sign Verdict Form A,
     or if you find that Defendant JESUS CAJICA ZERMENO, acting
     with the intent to promote or assist the commission of the offense,
     solicited, encouraged, directed, aided or attempted to aid another
     person to commit the offense, then you will find the Defendant guilty
     of the offense of Murder and sign Verdict Form A.
     Unless you so find from the evidence beyond a reasonable doubt, or if
     you have a reasonable doubt thereof, you will acquit the Defendant
     and sign Verdict Form B.
     COUNT 2- AGGRAVATED ASSAULT WITH A DEADLY
     WEAPON
     Now, if you find from the evidence beyond a reasonable doubt that
     that [sic] on or about November 15, 2017, in Ector County, Texas,
     JESUS CAJICA ZERMENO, did then or there, acting alone or as a
     party as that term has been previously defined, intentionally,
     knowingly, or recklessly cause bodily injury to ROCKY
     HERNANDEZ, by shooting him with a deadly weapon, to wit: a
     firearm, then you will find the Defendant guilty and sign Verdict
     Form C, or if you find that Defendant JESUS CAJICA ZERMENO,
     acting with the intent to promote or assist the commission of the
     offense, solicited, encouraged, directed, aided or attempted to aid
     another person to commit the offense, then you will find the
     Defendant guilty of the offense of Aggravated Assault with a Deadly
     Weapon and sign Verdict Form C.
     Unless you so find from the evidence beyond a reasonable doubt, or if
     you have a reasonable doubt thereof, you will acquit the Defendant
     and sign Verdict Form D.

C.   Verdict

     The jury found appellant guilty of both offenses. The jury assessed
appellant’s punishment for the murder of Armando Nunez at sixty years

                                      5
confinement in the Texas Department of Criminal Justice Institutional Division
and assessed punishment of twenty years for the aggravated assault offense of
Rocky Hernandez, with the sentences running concurrently. This appeal followed.

                                     II.    DISCUSSION

       In one issue, appellant argues the trial court erred when it included the law
of parties in the jury charge.4




       4
           We note that appellant’s brief does not present any argument addressing why the
inclusion of the law of parties in the jury charge was error, nor does he cite any legal authority in
support of such an argument; rather, appellant’s brief only addresses the question of whether any
such error was harmful. See Tex. R. App. P. 38.1(i) (“The brief must contain a clear and concise
argument for the contentions made, with appropriate citations to authorities and to the record,”).
Specifically, the only statement in appellant’s brief mentioning that it was error to include the
law-of-parties instruction is appellant’s paragraph summarizing the sole issue on appeal, which
in its entirety states:
       In the case at bar, the trial court committed error by including the “Law of
       Parties” in the charge of the court as well as the inclusion of the Law of Parties in
       the Application of the Law to the Facts paragraph when neither the State nor the
       Defense requested such a charge.
        In our sole discretion, we choose to address the merits of appellant’s argument that the
trial court erred in including the instruction, but we caution appellant’s counsel that such an
approach usually results in the waiver of an issue due to inadequate briefing. See Bohannan v.
State, 546 S.W.3d 166, 179 (Tex. Crim. App. 2017) (concluding that constitutional claim was
inadequately briefed when appellant’s language was “conclusory, [did] not make an argument,
and [did] not contain any citations to appropriate authorities”); see also Bleimeyer v. State, 616
S.W.3d 234, 254–55 (Tex. App.—Houston [14th Dist.] 2021, no pet.); Mendoza v. State, No. 11-
15-00232-CR, 2017 WL 4545280, at *7 (Tex. App.—Eastland Oct. 12, 2017, pet. ref’d) (mem.
op., not designated for publication) (“Appellant’s brief contains no argument or citation to any
authority analyzing [the applicable] factors other than to simply cite Rule 403 and the objection
made at trial. We conclude that Appellant’s contention under Rule 403 is inadequately briefed
and presents nothing for review because this court is under no obligation to make Appellant’s
arguments for him.”).
        Furthermore, we note appellant argues that the trial court erred in including the law of
parties, but he does not argue that the application paragraph in the jury charge needed to be
modified, as he argued before the trial court. Therefore, any complaint regarding the trial court’s
refusal to modify the instruction is waived. See Tex. R. App. P. 38.1(i); Bleimeyer, 616 S.W.3d
at 254–55; see also Mendoza, 2017 WL 4545280, at *7.

                                                 6
A.    Applicable Law

      “[I]n each felony case . . . tried in a court of record, the judge shall, before
the argument begins, deliver to the jury . . . a written charge distinctly setting forth
the law applicable to the case . . . .” Tex. Code Crim. Proc. Ann. art. 36.14; see
Bargas v. State, 252 S.W.3d 876, 901 (Tex. App.—Houston [14th Dist.] 2008, no
pet.) (“A trial court must charge the jury fully and affirmatively on the law
applicable to every issue raised by the evidence.”).

      A person is criminally responsible as a party to an offense if the offense is
committed by his own conduct, by the conduct of another for which he is
criminally responsible, or by both. Tex. Penal Code Ann. § 7.01(a). A person is
criminally responsible for an offense committed by the conduct of another if while
“acting with intent to promote or assist the commission of the offense, he solicits,
encourages, directs, aids, or attempts to aid the other person to commit the
offense.” Id. § 7.02(a)(2).

      A law-of-parties instruction is proper if sufficient evidence supports a jury
verdict that the defendant is criminally responsible under the law of parties. See In
re State ex rel. Weeks, 391 S.W.3d 117, 124 (Tex. Crim. App. 2013) (“Regardless
of whether it is pled in the charging instrument, liability as a party is an available
legal theory if it is supported by the evidence.”); Walter v. State, 588 S.W.3d 682,
688 (Tex. App.—Eastland 2019, pet. ref’d); Bargas, 252 S.W.2d at 901; see also
Ramsey v. State, 473 S.W.3d 805, 808 (Tex. Crim. App. 2015) (“When examining
the legal sufficiency of the evidence, we consider the combined and cumulative
force of all admitted evidence in the light most favorable to the conviction to
determine whether, based on the evidence and reasonable inferences therefrom, a
rational trier of fact could have found each element of the offense beyond a
reasonable doubt.”). “Evidence is sufficient to convict under the law of parties if it

                                           7
shows the defendant is physically present at the commission of the offense and
encouraged the commission of the offense either by words or other
agreement.” Trenor v. State, 333 S.W.3d 799, 806–07 (Tex. App.––Houston [1st
Dist.] 2010, no pet.) (citing Ransom v. State, 920 S.W.2d 288, 302 (Tex. Crim.
App. 1994)); see Goggins v. State, 541 S.W.3d 318, 321 (Tex. App.—Houston
[14th Dist.] 2017, pet. ref’d) (“Mere presence of an accused at the scene of an
offense will not support a conviction under the law of parties, but it is a
circumstance that combined with other facts may show the accused was a
participant.”); see also Ranson v. State, No. 2018 WL 2022691, at *4 (Tex. App.—
Eastland Apr. 30, 2018, pet. dism’d) (mem. op., not designated for publication).

      Because an agreement between parties to act together in a common design
can rarely be proven by words, the State often must rely on the actions of the
parties, shown by direct or circumstantial evidence, to establish an understanding
or common design to commit the offense. Miller v. State, 83 S.W.3d 308, 314
(Tex. App.—Austin 2002, pet. ref'd); see Gross v. State, 380 S.W.3d 181, 186
(Tex. Crim. App. 2012); Walter, 588 S.W.3d at 688; Trenor, 333 S.W.3d at 805–
06. Events that occurred before, during, and after the commission of the crime are
relevant in determining whether an individual acted as a party. Walter, 588 S.W.3d
at 688; Payne v. State, 194 S.W.3d 689, 694 (Tex. App.—Houston [14th Dist.]
2006, pet. ref’d); see Goff v. State, 931 S.W.2d 537, 545 (Tex. Crim. App. 1996).
If there is sufficient evidence to support an appellant’s guilt acting alone, then any
error in submitting an instruction on the law of parties is harmless. Black v. State,
723 S.W.2d 674, 675 (Tex. Crim. App. 1986); see also Magana v. State, No. 2020
WL 2214214, at *4 (Tex. App.—Eastland May 7, 2020, no pet.) (mem. op., not
designated for publication).



                                          8
B.      Standard of Review

        Our first duty in analyzing an alleged jury-charge error is to determine
whether error exists. Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). If
we conclude the trial court erred, then we analyze that error for harm. Id. The
degree of harm necessary for reversal depends on whether the defendant preserved
the error by objection. Id. If there is error and the defendant preserved the alleged
error, then we must reverse “if there was some harm to the accused from the
error.” Reeves v. State, 420 S.W.3d 812, 816 (Tex. Crim. App. 2013); Almanza v.
State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984) (op. on reh’g) (“In other
words, an error which has been properly preserved by objection will call for
reversal as long as the error is not harmless.”). If the defendant failed to object,
then we will reverse only if the record shows egregious harm. See Ngo, 175
S.W.3d at 750.

B.      Analysis

        In this case, the jury heard the following testimony:

     • Morales, appellant’s sister, testified that appellant and Vega were close
       friends and that Vega had a reputation for using guns in fights;
     • Lilia, appellant’s mother, testified that appellant left her home and went to
       Rocky’s motorhome after she had a heated argument on the telephone with
       Rocky that was overhead by appellant;
     • Rocky testified that following his heated argument with Lilia, appellant and
       Vega came to his motorhome;
     • Rocky and Jose testified that appellant knocked on Rocky’s door and drew
       Rocky out for a fist fight;
     • Rocky testified that he did not see Vega, who was standing near some trees
       by the motorhome, until Vega shot him in the arm;
     • Rocky and Jose testified that appellant and Vega fired multiple gunshots at
       Rocky and Armando; and

                                           9
   • Jose testified that appellant and Vega left together.
      Based on this evidence, a jury could reasonably infer that appellant and
Vega acted in concert in causing Armando’s death and the aggravated assault with
a deadly weapon of Rocky. See Payne, 194 S.W.3d at 697 (concluding evidence
was sufficient to support conviction under law of parties when the evidence
supported a finding that “appellant intended to and did aid Taft in committing the
murder by inviting Williams outside, by knocking Williams down, by striking
Williams, and by signaling when to end the attack”); Howard v. State, 966 S.W.2d
821, 824–25 (Tex. App.—Austin 1998, pet. ref’d) (concluding that sufficient
evidence supported appellant’s conviction as a party to attempted murder when the
evidence showed that, “[o]n the night in question, [appellant] called [the
complainant] outside, then ducked as his brother shot the complainant at close
range with a shotgun”). The evidence presented of the events that occurred on
November 15, 2017, coupled with the testimony of Vega’s reputation and Vega’s
close friendship with appellant, is evidence supporting a reasonable inference that
Vega and appellant had an understanding or common design to commit the
offenses. See Ramsey, 473 S.W.3d at 808; Payne, 194 S.W.3d at 697; Howard, 966
S.W.2d at 824–25. Thus, there was sufficient evidence supporting the inclusion of
the law-of-parties instruction in the jury charge, and therefore, there was no error
in the jury charge. See Ramsey, 473 S.W.3d at 808; In re State ex rel. Weeks, 391
S.W.3d at 124; Walter, 588 S.W.3d at 688; Bargas, 252 S.W.2d at 901.

      Furthermore, it was not error to include the instruction in the charge even if
the State did not request the instruction. See Tex. Code Crim. Proc. Ann. art. 36.14;
In re State ex rel. Weeks, 391 S.W.3d at 123–24; Bargas, 252 S.W.3d at 901; see
also Ousbourn v. State, 259 S.W.3d 159, 179 (Tex. Crim. App. 2008) (“The trial
judge has an absolute sua sponte duty to prepare a jury charge that accurately sets

                                         10
out the law applicable to the specific offense charge.” (quoting Delgado v. State,
235 S.W.3d 244, 249 (Tex. Crim. App. 2007)). Likewise, it was not error for the
application paragraph in the charge to include a reference to the law of parties. See
Vasquez v. State, 389 S.W.3d 361, 366–68 (Tex. Crim. App. 2012) (addressing the
inclusion of the law of parties in the application paragraph of a jury charge).

      Because there is no error in the jury charge, we need not address appellant’s
arguments that he suffered harm. See Tex. R. App. P. 47.1.

      Finally, in its appellate brief, the State argues that the trial court “did not err
in denying appellant’s motion for a continuance/motion to reopen evidence.” At
the jury charge conference, appellant’s counsel stated “I’m asking for a
continuance and to reopen my case so that I can put on more evidence of the party
that—in this case, to show he’s not a violent person, the way the State implied
before and the way some of the evidence showed up.”

      Assuming, without deciding, that appellant raised a complaint challenging
the trial court’s denial of his motion asking for a continuance and to reopen the
evidence, we conclude that appellant waived such a complaint. This is because
appellant did not present any argument addressing why the trial court erred in
denying his request and did not cite any legal authority in support of such an
argument. See Tex. R. App. P. 38.1(i); Bleimeyer v. State, 616 S.W.3d 234, 254–55
(Tex. App.—Houston [14th Dist.] 2021, no pet.); Mendoza v. State, No. 11-15-
00232-CR, 2017 WL 4545280, at *7 (Tex. App.—Eastland Oct. 12, 2017, pet.
ref’d) (mem. op., not designated for publication). Appellant’s sole issue is
overruled.




                                          11
                              III.   CONCLUSION

      The trial court’s judgment on both counts is affirmed.




                                       /s/    Margaret “Meg” Poissant
                                              Justice



Panel consists of Justices Spain, Hassan, and Poissant. (Spain, J., concurring).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         12